 V., iIn the Matter of OLIN INDUSTRIES,INC.,WESTERN CARTRIDGE DIVISION,EMPLOYERandINTERNATIONALASSOCIATIONOFMACHINISTS,DISTRICT No. 9, (PETITIONER=-J (" d--I-, - TIn the Matter of OLIN INDUSTRIES,INC.,WESTERN CARTRIDGE DIVISION,EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION, LOCALNo. 6, AFL,PETITIONERIn the Matter of OLIN INDUSTRIES,INC.,WESTERN CARTRIDGE DIVISION,EMPLOYERandWESTERNEMPLOYEES TRADECOUNCIL,AFLfPETITIONERCases Nos. 1-1j-RC-56, 14-RO7-64, and14-RC--80, respectively.-Decided September0, 1948DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board. Thehearing officer's rulings made'at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organizations named below claim to represent em-ployees of the Employer.*Chairman Herzog and Members Murdock and Gray.IOlin Industries,Inc., is the successor in name to the Western Cartridge Company andother companies at East Alton,Illinois.SeeMatter of Western Cartridge Company, et al.,46 N. L R. B. 948 All operations have at all times been under a continuous,singlemanagement.79 N. L.R. B., No.- 66.455 456DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units; the determination of representatives:The Employer is engaged in the manufacture of ammunition, ex-plosives, and other products at a plant, known as its Western CartridgeDivision; .,itEast, Alton, Illinois.There are approximately 4,700production ai'd maintenance employees at this plant,'of whom between150 and 200 are employed in the Employer's Smokeless Powder Divi-sion,2which until, recently has been separated from, the remainderof the Employer's plant by a river and fence.In 1941 the Board certified the predecessor of International Chem-icalWorkers Union, Local No. 6, hereinafter called the ChemicalWorkers, as the bargaining representative of all hourly paid produc-tion and maintenance employees of the Smokeless Powder Division.3Since the formation of the Chemical Workers, the Employer has con-tinued to bargain with that organization for such employees. In 1943the Board certified the "American Federation of Labor and AffiliatedOrganizations," hereinafter callect the AFL, as the bargaining rep-resentative of all the production and maintenance employees of theEmployer,excludingthe employees of the Smokeless Powder Divisionrepresented by the Chemical 117orkei's 4 Since 1946, pursuant to therequest and agreement of International Association of Machinists,District No. 9, hereinafter called the JAM, and Western EmployeesTrade Council,5 hereinafter called the Council, the Employer has rec-ognized the IAM and the Council as separate and independent repre-sentatives of the employees allocated to them respectively under theoriginal contract between the Employer and the AFL.By virtueof this division, the IAM became the sole representative of substan-tially all the production employees at the Employer's plant,° exclud-2Although the Employer states that the correctname for this division is "Powder andExplosives Division," the term "Smokeless Powder Division"is still commonly used.3Matter of Western Cartridge Company,31 N L. R. B 888 and 32 N. L. R. B. 644. Atthe time of its certification, the Chemical Workers, Local No 22574was directlycharteredby the AFL Subsequently, the Chemical Workeis International Union wasformed and acharter issued by that organization to Local No. 6.SeeMatter of Western Carti idge Company, etal,sapra,footnote 1.Western Employees Trades Council is the successorin name tothe AmericanFederationof Labor and affiliated organizationsThe Council is the bargaining representative for thefollowing labor organizations : International BrotherhoodofElectricalWorkers, Local649 _United Brotherhood of Carpenters and Joiners of America, Local 1186 ;InternationalUnion of Operating Engineers, Local 525; United Association of Journeymen and Appren-tices of the Plumbing and Pipefittmg Industry of the U. S and Canada, Local 553; Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America,Local 525 , International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers ofAmerica, Local«483 ; International Hod Carriers,Building andCommon LaborersUnion ofAmerica. Local 388; Brotherhoodof Painters,Decorators and Paper Hangers of America,Local 917, Hotel and Restaurant Employees,InternationalAlliance,Local 243.6Approximately 4,000 employees OLIN INDUSTRIES, INC.457ing those in the Smokeless Powder Division.Also included amongthe employees represented by the JAM is a group of maintenancemachinists.The Council continued to represent substantially all othercraft employees.7In the present proceedings, the IAM and the Chemical Workerseach has filed a petition requesting substantially the unit which itpresently represents.The Council, by its petition herein, seeks to addto the group it presently represents the millwright group describedbelow.No disagreement exists concerning the composition of theappropriate units, with the following two exceptions :(a)The IAM and the Chemical Workers both seek to include theemployees of a recently organized "New Wad Department," locatedin the Smokeless Powder area, in the units of employees alreadyrepresented by them ; (b) the IAM seeks to include the millwrightgroup of employees, in the unit presently represented by it, while theCouncil seeks to include such employees in its multi-craft unit.TheEmployer takes no position and is willing to abide by the Board'sdetermination in these matters.a.New Wad Department Employees.In -July 1947; the Employer reorganized the Smokeless PowderDivision by including five additional departments," one of which istheWad Department, hereinafter called the Old Wad Department.Thereafter the Employer organized in the Smokeless Powder areathe New Wad Department to exploit a new process for the manufac-ture of wads. The New Wad Department is under the general supervi-sion of the superintendent and assistant superintendent of the Smoke-less Powder Division who, in turn, report to the Works Manager incharge of the entire plant.It is, however, under the immediate super-vision of the Old Wad Department superintendent and foreman.At present there are only eight regular employees in the New WadDepartment, four of whom are transferees from the Old Wad De-partment and four of whom were hired from the outside .9Both departments manufacture wads for loading shot shells, theOld,Wad Department making cork wads and the New Wad.Depart-ment paper wads.The manufacturing process in both instances gen-erally consists of the operation of pumping, mixing, and dryingmachinery, the transportation of materials within the' departments,and the visual inspection of completed articles.Both operations7Approximately 500 employees,members of the unions mentioned in footnote 5,supra8This was merely an administrative change,as all the added departments remain in theirformer location,across the river from the Smokeless Powder areaeThe Employer expects to transfer all the 30 to 35 employees of the Old Wad Departmentto the New Wad Department which, when fully completed, will have an expected comple-ment of 25 to 35 employees.Such transfer will not be completed,however, for about 2years.1 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire the same type of semi-skilled male help to operate hydraulicand mechanical mixing machinery 10 and the same type of unskilledfemale help to inspect completed wads.Present employees of theOld Wad Department are being-used for temporary assignments in theNew Wad Department.In the Smokeless Powder area, where the New Wad Departmentis located,,and where the Chemical Workers represents all the em--Lployees, the Employer manufactures :various kinds of explosives andoperates a large number of experimental laboratories."Althoughsome of the mechanical mixing, distilling, and drying operationsin the New Wad Department are comparable to similar operationsin the manufacture of powder, employees engaged in the latter workare required to have an understanding of chemicals and a knowledgeof the rules and regulations for handling powder, explosives, andother chemical elements.Employees in the New Wad Departmentdo not need such understanding or knowledge.In view-of the common supervision and similar skills and workingconditions of the employees of the Old and New Wad Departments,and the interchange of employees between these departments,-we be-lieve that the employees of theNew Wad Department possess interestsin common with the employees of the Old Wad Department and otherproduction employees who have been represented by the IAM, ratherthan with the employees of the Smokeless Powder Division .12 Inthese circumstances, we find that the New Wad Department employeesare appropriately a part of the production unit presently representedby the IAM and that the IAM may continue to bargain for theseemployees as part of such unit.As the Chemical Workers, under its current contract with theEmployer, is presently bargaining for all the employees in the unitsought by it, excluding the New Wad Department employees (whomwe have hereirrbefore found to constitute part of the unit sought bythe IAM), and as the Employer, at the hearing, did not question theright of the Chemical Workers to continue to represent such employees,we find that no question concerning representation exists as to suchemployees.Accordingly, we shall dismiss the petition of the Chemi-calWorkers.b.Millwrig/it Group1310One or two new classifications of male helpmay have tobe established because ofdifferences in machines-11Cellulosefilm pilot plant,flashlightbatteries,and ballisticresearchlaboratories11We note that the Chemical workers doesnot seek to representany other of the fivedepartmentswhich have been administrativelytransferred to the SmokelessPowder Division.18 In this group thereare 43 employees :29 first-classmillwrights,6 millwiighthelpers,3 oilers,and 5 headbelt men.Thereare at present,no-second-class millwrights,or beltmen.There is no dispute as to the 3 or 4 employees working in the brass mill exclusively, iOLIN INDUSTRIES, INC.459Before 1946 the millwright group was included in the productionand maintenance unit represented by the AFL.When the Employerextended separate recognition to the IAM in 1946, it included themillwright group in the unit of employees represented by the IAM.The Employer asserts that it based its action upon a legal interpreta-tion of the.separate recognition agreement between the IAM and theCouncil and of the maintenance-of-membership provisioRin,the con-tract between the IAM andrthe Employer-, At the hearing, however,the Employer took a neutral position as to the disposition to be madeof the millwright group.The Council has continuously disputed theinterpretation placed upon the agreements by the Employer and thelAM, and has claimed to represent the millwrights.The disputed group, consisting of millwrights, oilers '14 and headbelt men,15 is under the general supervision of the Superintendent ofUtilities,Maintenance and Construction, who is in direct charge ofthe maintenance and construction work performed by all the crafts.Under the Superintendent, each craft group, including that composedof the millwrights, oilers, and belt men, has its own general foremanand group leaders.The jurisdiction of each craft group is strictlyrecognized and if, in any instance, the work of another craftsman isrequired, such an employee is sent to the job by the foreman of thecraft involved.It appears that the millwrights, oilers, and head belt men constitutea functionally coherent and homogeneous group with common inter-ests,which may appropriately be represented as a part of the multi-craft maintenance unit presently represented by the Council.On theother hand, these employees may properly be represented as part ofthe production and maintenance group in which, since 1946, theyhave been represented by the IAM.1eAccordingly, we shall defer ourdecision regarding the unit placement of these employees pending theascertainment of their desires as indicated by the results of the electionwe shall hereinafter direct .1.7As the Employer acknowledged at the hearing that it does not dis-pute the claim of the IAM to represent a majority of the employees inas they have been classified as machine maintenance employees and are presently repre-sented by the IAM.isReferred to in the petition and record as oilersC in Department 16415The classifications of head belt men and belt men are equivalent,respectively,to firstand second-class workmen in a craft, and neither involves supervisoryauthority.16 SeeMatter of Reynolds Metals Company,74 N. L. R B. 1139;Matter ofP. LorillardCo., 73 N. L.R. B. 596.17Matter ofGeneralMotorsCorporation,76 N.L.R B. 879;Matter ofHeyden ChemicalCorporation,72 N.L.R. B 1240. I460DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe production unit covered by its recently expired contract,"' with theexception of the employees in the New Wad Department above men-tioned, and the employees in the millwright voting group set forthbelow, we find that no question exists concerning the representation ofemployees in the production unit.We shall therefore direct that anelection be held only among the employees in the millwright votinggroup described below. If a majority of these employees select theIAM, they will be taken to have indicated their desire to remain apart of the, production unit represented by the IAM ; if a majorityselect the Council, they will have indicated their desire to be a partof the multi-craft maintenance unit represented by the Council.There remains for consideration the inclusion of the millwright-group leader in the millwright voting group.The millwright groupleader is in charge of the jobs assigned to him by the millwright gen-eral foreman.As a gang leader, he may spend full time in super-vision, although he is permitted to work with his men as much as 50percent of the time.Although the parties agree on his inclusion, weshall; in view of his clearly supervisory status, exclude him from themillwright voting group described below.5.We shall direct an election in the following voting group :All millwrights, millwright helpers, oilers C employed in Depart-ment 164, and head belt men, excluding supervisors and all otheremployees of the Employer.DIRECTION OF ELECTION19As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Olin Industries, Inc.,WesternCartridge Division, East Alton, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the voting groupdescribed in Section 5, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding em-ployees who have since quit or been discharged for cause-and have notisAt the hearing, Employer's counsel stated : ".there is no question on the company'spart that the International Association of Machinists does represent all of the employeesclaimed to be represented by it, except those fringe employees which are claimed by the,other union . .We don't question the Machinists' right to represent all other employeesexcept the fringe employees that are in dispute."19Anyparticipant in the election directed herein may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. OLIN INDUSTRIES, INC.461been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether they desire to be represented by InternationalAssociation of Machinists, District No. 9, or by Western EmployeesTrades Council, AFL, for the purposes of collective bargaining, or by"neither.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Olin Industries, Inc., WesternCartridge Division, East Alton, Illinois, filed in Case No. 14-RC-64by International Chemical Workers Union, Local 6, AFL, be, and ithereby is, dismissed.